Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance

Claims 17-20 and 28-34 allowed upon reversal from the BPAI from 6-13-2022.
	Independent claim 17 recites “means for actuating the first and second support members wherein the means for actuating causes both the first and second support members to slide linearly relative to the frame between a first object raising position and second object lowering position, wherein actuation of the first support member is linear”.
	Independent claim 28 recites: means for actuating said first and second supports linearly under the arrow flight path to at least one of reduce and increase a
separation distance between at least one of said first and second supports and the arrow flight path of said rest, wherein the sloped surface has a distance sufficient such that when the means for actuating actuates the first and second supports to reduce the
separation distance between the first and second supports, an arrow Slides up the sloped surface the arrow is raised a sufficient amount that fletching of an arrow avoids contact with the rest when the arrow is launched from the rest.
	The BPAI, agreed with appellant’s interpretation regarding “the means for actuating”, as the structure corresponding to the means for actuating includes more than a cord. The structure, material, and acts described in the specification as corresponding to the means for actuating include first support guide pin, first support bias spring, base of first support, aperture through first support base for guide pin, sides of first support base, channel through first support base, second support guide pin, second support bias spring, base of second support, aperture through second support base for guide pin, sides of second support base, channel through second support base, aperture in frame for guide pins, channels in frame for first and second support bases, connecting channel in frame, and linkage; the claimed orientation and characteristics of these elements.  And further including “the buss cable (power cable or the secondary payout side of the string depending upon the particular bow) that moves down as the bow is drawn” that is attached to “the free end of cord 140” and “applies a pulling force to cord 140, which results in a closing force applied to support members 20 and 50 (BPAI’s decision pages 10 and 11). 
Upon affirmation of the rejection of claims 21-27 and 47-54 of the BPAI, in accordance to MPEP 1214.06 and 37 CFR 1.197, claims 21-27 and 47-54 are cancelled, and the application is in condition for allowance based upon the reversal of claims 17-20 and 28-34.
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                        9/2/2022 

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711